         Case 3:20-cr-00193-MPS Document 45 Filed 05/04/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

  UNITED STATES OF AMERICA
                                                                 No. 3:20-cr-193 (MPS)
          v.

  KYLE FASOLD



       ORDER FOR COMPETENCY HEARING, EXAMINATION, AND REPORT

       The Court has reviewed the motion for competency evaluation of Kyle Fasold, currently

detained at Columbia Regional Care Center in Columbia, South Carolina, pending trial on

charges of producing child pornography and distribution of child pornography. ECF No. 41. The

motion was filed by counsel for Mr. Fasold, and is not opposed by the Government, as stated on

the record during a telephonic status conference held on May 4, 2021. Having considered the

remarks of counsel during the status conference, the Court GRANTS the motion for competency

hearing pursuant to 18 U.S.C. § 4241(a) and orders that a psychiatric or psychological

examination be conducted and that a report be filed with the Court, pursuant to 18 U.S.C. §

4241(b). In accordance with 18 U.S.C. § 4247(b), the “psychiatric or psychological examination

… shall be conducted by a licensed or certified psychiatrist or psychologist … designated by the

court … [and] shall be conducted in the suitable facility closest to the court.” After consulting

with the United States Marshal, the Court designates appropriate and qualified personnel at FMC

Devens, located in Ayer, Massachusetts, to perform the psychiatric or psychological

examination, as FMC Devens is the “suitable facility closest to the court,” 18 U.S.C. § 4247(b).

The choice of FMC Devens also has the benefit of facilitating access to Mr. Fasold by defense

counsel and making transportation to this Court easier than from any other qualified BOP facility
         Case 3:20-cr-00193-MPS Document 45 Filed 05/04/21 Page 2 of 2




of which the Court is aware. For these reasons, the Court requests Mr. Fasold be allowed to

remain at FMC Devens at least throughout the completion of the competency hearing.

       The report of psychiatric or psychological examination shall be prepared in accordance

with 18 U.S.C. § 4247(c) and shall include the contents listed in that subsection. Once the report

is complete, it shall be filed on the docket under seal and copies shall be provided to defense

counsel and the Assistant United States Attorney. The Court will then schedule a competency

hearing in accordance with 18 U.S.C. § 4247(d), during which Mr. Fasold shall be afforded an

opportunity to testify, to present evidence, to subpoena witnesses, and to confront and cross-

examine witnesses who appear at the hearing.

       It is so ordered.

       ENTERED at Hartford, Connecticut, this 4th day of May, 2021.



                                                              /s/
                                                     Michael P. Shea
                                                     United States District Judge
